Name: 2008/297/EC: Commission Decision of 27 March 2008 amending Decision 2005/779/EC concerning animal health protection measures against swine vesicular disease in Italy (notified under document number C(2008) 1092) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  health;  research and intellectual property;  Europe;  agricultural policy
 Date Published: 2008-04-12

 12.4.2008 EN Official Journal of the European Union L 102/22 COMMISSION DECISION of 27 March 2008 amending Decision 2005/779/EC concerning animal health protection measures against swine vesicular disease in Italy (notified under document number C(2008) 1092) (Text with EEA relevance) (2008/297/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Whereas: (1) Commission Decision 2005/779/EC of 8 November 2005 concerning animal health protection measures against swine vesicular disease in Italy (2) was adopted in response to the presence of that disease in Italy. That Decision lays down animal health rules as regards swine vesicular disease for regions of that Member State that are recognised as free from swine vesicular disease and those not recognised as free from that disease. (2) Following outbreaks of swine vesicular disease in Italy during 2007 in certain provinces located in regions recognised as free from that disease, that Member State has taken measures in accordance with Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (3). (3) Additionally, Italy has suspended the disease-free status of such provinces where the risk of the further spread of vesicular swine disease is probable. Italy has also prohibited the movement of pigs from those provinces to other regions of Italy and to other Member States. (4) Those measures taken by Italy have proven to be effective. It is therefore appropriate to amend Decision 2005/779/EC in order to provide for the suspension of the disease-free status of a province located in a region recognised as free from swine vesicular disease, in order to enable Italy to respond quickly and transparently in the event of any outbreaks of that disease in regions recognised as free from that disease. The possibility to suspend should therefore be limited in time and, if the risk continues following the expiry of the period set, a Decision should be taken in accordance with Article 10(4) of Directive 90/425/EEC. (5) In addition, assembly centres for pigs are often a primary source for the spread of swine vesicular disease. Accordingly, Italy has taken measures to improve control of the movements of pigs from assembly centres and to prevent any possible spread of that disease. Such measures, as regards surveillance of assembly centres for pigs, and in particular as regards the testing and sampling to be carried out, should therefore also be increased. (6) Decision 2005/779/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/779/EC is amended as follows: 1. the heading of Chapter II is replaced by the following: RECOGNITION OF REGIONS, PROVINCES AND HOLDINGS IN ITALY AS FREE FROM SWINE VESICULAR DISEASE; 2. the following Article 3a is inserted: Article 3a Suspension of the recognition of provinces in a region recognised as free 1. Italy shall ensure that where an outbreak of swine vesicular disease occurs in a province in a region recognised as free from swine vesicular disease, the recognition of that province as free from vesicular swine fever is immediately suspended unless the origin of the infection is clearly established as a secondary outbreak and the epidemiological enquiry carried out in accordance with Article 8 of Directive 92/119/EEC as regards the outbreak has demonstrated that there is a negligible risk of further spread of that disease. 2. The measures provided for in Articles 7, 8 and 9 shall apply to the province referred to in paragraph 1. 3. Italy may once more recognise the province referred to in paragraph 1 as free from swine vesicular disease if the following conditions are fulfilled: (a) all holdings located in the province shall have been submitted on two occasions at an interval of 28 to 40 days, to a sampling for serological testing on a number of pigs sufficient to detect a prevalence of swine vesicular disease of 5 % with a confidence interval of 95 %, and the results have been negative; (b) the measures in the protection and surveillance zones established around outbreaks of swine vesicular disease in the province are no longer applied in accordance with point 7(3) and (4) and point 8(3)(b) of Annex II to Directive 92/119/EEC; (c) the results of the epidemiological enquiry carried out in accordance with Article 8 of Directive 92/119/EEC as regards outbreaks of swine vesicular disease have not demonstrated any risk for further spread of that disease. 4. Italy shall immediately communicate to the Commission and the other Member States any measures taken pursuant to paragraphs 1, 2 and 3 and publish those measures. The suspension referred to in paragraph 1 shall not exceed six months.; 3. in Article 5, paragraph 3 is replaced by the following: 3. At assembly centres for pigs, sampling shall be carried out at monthly intervals: (a) for serological testing on a number of pigs sufficient to detect a prevalence of swine vesicular disease of 5 % with a confidence interval of 95 %; (b) for virological testing of faeces to be collected in every pen where pigs are or have been kept.; 4. in Article 6, paragraph 4 is replaced by the following: 4. At assembly centres for pigs, sampling shall be carried out at monthly intervals: (a) for serological testing on a number of pigs sufficient to detect a prevalence of swine vesicular disease of 5 % with a confidence interval of 95 %; (b) for virological testing of faeces to be collected in every pen where pigs are or have been kept. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 March 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 293, 9.11.2005, p. 28. Decision as amended by Decision 2007/9/EC (OJ L 7, 12.1.2007, p. 15). (3) OJ L 62, 15.3.1993, p. 69. Directive as last amended by Commission Directive 2007/10/EC (OJ L 63, 1.3.2007, p. 24).